Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 2, 5, 9, 12, 16, 19 are cancelled.  Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are pending. 

Claim Interpretation
For clarity of record, it is again noted that the ‘statements’ of claims, under broadest reasonable interpretation, are interpreted as statements/functions, which result in state/dynamic information changes, in accordance with the example provided in [31] of Specification and noted in prior Action. 
It is further noted that Applicant’s specification does not specifically disclose the method or system differentiating between the two data types (static and dynamic), nor is there any disclosure of a method or means for differentiating between the two data types.  
It is also noted that Applicant’s specification does not specifically disclose the specifics of an algorithm for performing the ‘binary logging’; consequently, the claimed storing the converted statements comprising structured query language in one or more binary logs is interpreted as comprising the process for binary logging which is known to one of ordinary skill in the art. 

Response to Applicant Remarks 
  With regard to the rejections under 35 USC 112(a), Applicant remarks, “Without conceding the merits of the rejection, claims 1, 8, and 15have been amended.” (page 8 of Remarks).  Examiner notes rejections under 35 USC 112(a) and (b) have not been fully overcome; the rejections have changed due to claim amendments as discussed fully below.  

With regard to the rejections under 35 USC 103, Applicant remarks, 
“However, neither deKadt, FinalNPL1 or Final NPL3 discloses "updating the one or more binary logs; and in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs…As noted above Final NPL 1 discloses "Once an event is detected, a record is stored in a Maria DB database, an SQL like relational database ... " i.e. directly updating the database. Final NPL3 makes a generic disclosure of (e.g. Final NPL3) "With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication". However neither Final NPL 1 nor final NPL3 disclose triggering the update of a blockchain history database from binary logs "in response to the dynamic information being updated by execution of the smart contract."” (Pages 9-10 of Remarks).
 Examiner respectfully disagrees, and first notes that the claims do not recite “triggering the update of a blockchain history database from binary logs "in response to the dynamic information being updated by execution of the smart contract."” The claims recite, “…polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract; updating the one or more binary logs; and in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs.”  There is no recitation of a “triggering” in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., triggering the update of a blockchain history database from binary logs "in response to the dynamic information being updated by execution of the smart contract.") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, Applicant is arguing the references individually.  With regard to in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs, Implementation (Final NPL1) discloses in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our implementation, constantly listens the blockchain for the events of the smart contracts of the application. Once an event is detected, a record is stored in a Maria DB database, an SQL like relational database…”).  FinalNPL3 discloses the intermediate binary logs, storing data comprising structured query language in one or more binary logs separate from the…database, and updating the… database using the one or more binary logs (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication”).  The combination therefore discloses the claim limitation.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art rejections are therefore maintained; citations are adjusted as necessitated by claim amendments.
 
Moreover, with regard to Applicant’s argument concerning a “triggering”, attention is drawn to the prosecution history of this application.  Applicant’s claims 5, 12, 19 as filed 4/22/2019 and now canceled, had recited “…the polling of the blockchain is triggered by an execution of the smart contract.”  The claims 5, 12, 19 depended from independent claims 1, 8, 15, reciting the polling occurring at specified time intervals. Consequently, in non-final Action dated 7/10/2019, the claims were rejected under 25 USC 112(a) for failing to comply with the written description requirement, as Applicant’s specification does not provide support for a polling occurring at specified time intervals also being triggered by an execution of a smart contract.  It is further noted the claim amendments, (which also recite unclear limitations rejected under 35 USC 112(b), as discussed further below), are interpreted as re-introducing the same issue, as discussed in the rejection under 35 USC 112(a), below.
Furthermore, with regard to Applicants remarks concerning "in response to the dynamic information being updated by execution of the smart contract,” the claim amendments introduce new grounds of rejection under 35 USC 112(b) as discussed below.  Associated claim interpretations employed for purposes of examination do not comprise “triggering” an updated in response to smart contract execution. Consequently, the prior art of record is maintained as 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 1, 8, 15, the claims have been amended to recite, “…polling information from the blockchain at first time period…polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract; updating the one or more binary logs; and in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs.”  The claims recite polling information from the blockchain at a first time period, and then again at a further time period, and in response to the polling, receiving updated data, updating binary logs, and updating the blockchain database using the logs.  However, the claim as amended recites, “…in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs.”  Applicant’s specification does not disclose a causal relationship between updating the history data base using the binary logs and the information being updated by execution of the smart contract, when updated data is received in response to the polling at a specified time period, as recited by the claims.  Instead, Applicant’s specification discloses polling at specified time intervals, or the blockchain notifying the system when new transactions have been written to the blockchain.  See Applicant’s PGPub [34], “The system polls information from a blockchain to receive updated information. For example, the system can poll the blockchain at specified time intervals, or the blockchain can notify the system when new transactions have been written to the blockchain. In some cases, the system can add a hook to functions that write to the blockchain (402).”  The claims therefore comprise new matter, and are rejected for failing to comply with the written description requirement.  Dependent claims 3, 4, 6-7, 10, 11, 13-14, 17, 18, 20 inherit the same deficiency and are rejected for the same reason.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With regard to claims 1, 8, 15, the claims have been amended to recite, “polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract; updating the one or more binary logs; and in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs.”
The claims recite polling and receiving updated dynamic information, and then further recite in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database using the binary logs.  It is not clear if the claims are reciting a new instance of updating the dynamic information, or, alternatively, the same instance already referenced in the language, in response to the polling, receiving updated dynamic information.  If the claims are reciting a new instance of updating the dynamic information, it is 
The claims are therefore unclear.  Dependent claims 3, 4, 6-7, 10, 11, 13-14, 17, 18, 20 inherit the same deficiency and are rejected for the same reason. 
For purposes of examination, the claims are interpreted as “polling information from the blockchain at a further time period; in response to the polling, receiving updated dynamic information relating to execution of the smart contract; updating the one or more binary logs; and in response to the polling and receiving updated dynamic information, wherein the updated dynamic information had previously been  updated by execution of the smart contract, updating the blockchain history database using the one or more binary logs.”  Additionally, for purposes of examination, the steps of converting prior to storing, as recited for the first ‘polling’ of the claim, is interpreted as being part of the second ‘polling’, although not recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 3, 4, 6, 7, 8, 10, 11, 13, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over de Kadt (US Publication 2018/0096163), in view of ‘Implementation’, (labelled FinalNPL1, "Implementation of smart contracts for blockchain based loT applications", hereafter ‘Implementation’,  downloaded from https://ieeexplore.ieee.org/stamp/stamp.isp?tp=&arnumber=8597718 and previously attached as PDF file, date supported by further attachment showing paper submission deadline July 2018, conference November 19-21,    2018, disclosed by attached PDF file downloaded fromhttps://www.allconferencealert.org/nof-2018/); in further view of FinalNPL3 (MySQL . 

With regard to claims 1, 8 and 15, de Kadt discloses A computer-implemented method for replicating data from a blockchain to a blockchain history database ([34]), the method comprising: polling information from the blockchain at first time period ([34]); 
wherein (second instance of wherein interpreted as typographical error) static information is received in response to the polling ([34]), the static information is updated via a first update mechanism comprising: storing the static information directly in the blockchain history database ([34], “…the database 104 may poll, manually (e.g., in response to a request) or automatically (e.g., at a specified interval) the cryptographically secured ledger 106 for updates since the last update…;” [35], “…a given record, as defined…in the schema, may be associated with an asset, and may also include metadata associated with the asset, such as a current owner, links to associated assets, creator information, and the like, and records may be represented in the database table…”; where data such as ‘creator information’ are interpreted as comprising ‘static information’);  
when dynamic information is received in response to the polling ([34], “…given piece of data, such as an asset, object, or other “first class” data type…”; where the disclosed ‘first class’ data type, disclosed as being updated to reflect a current state, is interpreted as comprising ‘dynamic’ data), 
the dynamic information comprising one or more variables ([34], “…given piece of data, such as an asset, object, or other “first class” data type…”);
the data is updated via a second update mechanism comprising ([34] “…represent the state of a given piece of data… over time as represented in the blockchain, in a database table…the database table may be structured such that it reflects only the current state of a given piece of data, asset, object, etc.”)
converting statements … and the dynamic information into a structured query language to provide converted statements comprising the structured query language ([34] “…a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table. For example, as described elsewhere herein, the database table may be structured such that it reflects only the current state of a given piece of data, asset, object, etc. As another example, the database engine or other interstitial entity may translate some or all transactions associated with a given piece of data, asset, object, etc., and make them individually visible via the database table….”; where the ‘state’ is broadly interpreted as a dynamic data/variable, and the ‘converted statement comprising the structured query language’ is broadly interpreted as this converted data comprising the SQL),
storing the converted statements comprising structured query language ([34] “…convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table…”; [12], “…access to a database, such as a relational database …is provided ,
 polling information from the blockchain at a further time period ([34], “…the database 104 may poll, manually (e.g., in response to a request) or automatically (e.g., at a specified interval) the cryptographically secured ledger 106 for updates since the last update…”); 
 in response to the polling, receiving updated dynamic information ([34], “…the database 104 may poll, manually (e.g., in response to a request) or automatically (e.g., at a specified interval) the cryptographically secured ledger 106 for updates since the last update…given piece of data, such as an asset, object, or other “first class” data type…””)… and
 In response to the dynamic information being updated…updating the blockchain history database ([34] “…a database engine or other entity associated with either/both the database 104 and/or the blockchain 106, may be employed to convert or otherwise represent the state of a given piece of data, such as an asset, object, or other “first class” data type, from the associated transaction(s) over time as represented in the blockchain, in a database table. For example, as described elsewhere herein, the database table may be structured such that it reflects only the current state of a given piece of data, asset, object, etc. As another example, the database engine .
 De Kadt discloses receiving, converting and storing dynamic information, to provide converted statements comprising the structured query language (where the dynamic information of de Kadt includes state, and the converted dynamic data is broadly interpreted as comprising ‘statements’), as discussed above. However, de Kadt does not specifically disclose the nature of the data being operated upon- variables used in execution of a smart contract, the statements comprising statements of the smart contract that operate on variables, receiving updates relating to execution of the smart contract, or updating the database in response to the dynamic information being updated by execution of the smart contract.  
However, Implementation discloses the dynamic information comprising one or more variables used in execution of a smart contract (page 3, Col. 1, paragraph 1, “…Broker smart contract is in charge of keeping all registered sensors, carrying out and recording transactions concerning IoT sensor data…”; page 4 col. 2 Figures 4&5, structs and functions of broker contract; Page 4 col. 2 last paragraph, “…The changeSensorSeller, changeSensorPrice, changeSensorUrl functions which change the sensors seller (transfers the ownership of a sensor), the price per measurement and the URL where the data are available respectively, by specifying then sensor ID and the new value. Each one of them emits an event upon success.”),
converting statements of the smart contract that operate on the one or more variables of the dynamic information and the dynamic information into a structured query language (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our implementation, constantly listens the blockchain for the events of the smart contracts of the 
storing the converted statements comprising structured query language (page 5, col. 1, first two paragraphs, “…a record is stored in a Maria DB database, an SQL like relational database…”),
receiving updated dynamic information relating to execution of the smart contract (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our implementation, constantly listens the blockchain for the events of the smart contracts of the application. Once an event is detected…”); and
in response to the dynamic information being updated by execution of the smart contract, updating the blockchain history database (page 5, col. 1, first two paragraphs, “…The Node.js server that has been deployed in our implementation, constantly listens the blockchain for the events of the smart contracts of the application. Once an event is detected, a record is stored in a Maria DB database, an SQL like relational database…”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the blockchain-to-database method and system as disclosed by de Kadt with the modification of application of such methods and systems to dynamic variables and statements/functions operating upon such dynamic data as disclosed by Implementation because deploying such smart contracts and making dynamic variables and 
De Kadt discloses storing the converted statements comprising structured query language and updating the blockchain history database as discussed above, but does not specifically disclose binary logs, such that one or more binary logs are updated by a mechanism comprising storing data in one or more binary logs separate from the blockchain history database, or a subsequent updating the one or more binary logs, and updating the blockchain history database using the one or more binary logs.  However, FinalNPL3 discloses one or more binary logs are updated by a mechanism comprising storing data in one or more binary logs separate from the blockchain history database, and updating the one or more binary logs, and updating the blockchain history database using the one or more binary logs. (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication”, where replication is interpreted as broadly indicating a separation between the log and the ultimate location/entity of backup/replication; see also page 2, 3rd paragraph, “…From MySQL 8.0.3, binary logging is enabled by default (the log_bin system variable is set to ON)…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the blockchain-to-database method and system as taught by de Kadt, as modified by the application of such methods and 
With regard to the further limitations of claim 8, de Kadt discloses non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations ([81]).  
With regard to the further limitations of claim 15, de Kadt discloses one or more computers; and one or more computer-readable memories coupled to the one or more computers and having instructions stored thereon which are executable by the one or more computers to perform operations ([81]).  

With regard to claims 3, 10, 17, de Kadt in view of Implementation, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above.  De Kadt further discloses the blockchain history database is a relational database ([23], [[85]). 

With regard to claims 4, 11, 18, de Kadt in view of “Implementation”, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above. De Kadt further discloses databases such as MySQL storing data in accordance with structured query languages ([85], “…The server(s) may also include database servers, including without limitation those commercially available from Oracle.RTM., Microsoft.RTM., Sybase.RTM., and IBM.RTM.  as well the one or more binary logs are written in accordance with structured query languages (page 2, first paragraph, “…With binary logging enabled, the server logs all statements that change data to the binary log, which is used for backup and replication…”, where MySQL logs are in accord with structured query languages as disclosed by de Kadt). 

With regard to claims 6, 13, 20, de Kadt, in view of Implementation, in further view of FinalNPL3 disclose the limitations of claims 1, 8 and 15 as discussed above. De Kadt further discloses updating the blockchain history database using the static information ([60]-[61], updating transaction in the database, see also Figure 5, #508; where transaction data is immutable/static). 

With regard to claims 7, 14, de Kadt, in view of “Implementation”, in further view of FinalNPL3, disclose the limitations of claims 1 and 8 as discussed above. De Kadt further discloses in response to a user query to the blockchain history database, presenting the dynamic information to a user device ([35], [43]).  


 Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“EtherQL: A Query Layer for Blockchain System”, dated 2017, downloaded from  https://link.springer.com/content/pdf/10.1007%2F978-3-319-55699-4_34.pdf and attached as a PDF file.
NPL8 (NPL8, “Technical Introduction to Events and Logs in Ethereum”, downloaded from https://media.consensys.net/technical-introduction-to-events-and-logs-in-ethereum-a074d65dd61e and attached as a PDF file). 
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685